UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7177



ROBERT S. CLEMENTS,

                                              Plaintiff - Appellant,

          versus

BILL TWIFORD; PHIL JOHNSON, Supervisor, Wood
Shop,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-94-669-CV-3)


Submitted:   December 14, 1995            Decided:   January 11, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert S. Clements, Appellant Pro Se. Alexander Leonard Taylor,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order entering

judgment in favor of the Defendants in Appellant's 42 U.S.C. § 1983

(1988) action alleging racial discrimination.* We have reviewed the
record, including an audiotape of the hearing, and find no rever-

sible error. There was evidence at trial from which the magistrate

judge could have determined that Appellant was terminated from his

job due to his involvement in a fight, and Appellees did not termi-

nate him or set his pay rate based on any racial reason. We will
not reweigh the evidence or review the credibility determinations
of the magistrate judge. See GSM Dealer Servs. v. Chrysler Corp.,

32 F.3d 139, 142 (4th Cir. 1994). Accordingly, we affirm. Clements

v. Twiford, CA-94-669-CV-3 (E.D. Va. July 24, 1995). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1988).

                                2